 290DECISIONSOF NATIONALLABOR RELATIONS BOARDits showing of interest is not sufficient for any broader unit of main-tenance employeeswhich theBoard might find appropriate.Accord-ingly, we shall dismiss the petition.[The Board dismissed the petition.]CHAIRMAN LEEDOM and MEMBER D'IURDOCKK took no part in the con-sideration of the above Decision and Order.Local No. 25,Bakery&ConfectioneryWorkers InternationalUnion of America,AFL-CIO,and Bakery and ConfectioneryWorkers, International Union of America, AFL-CIOandKing's Bakery,Inc.Case No. 10-CC-99. July 25, 1956DECISION AND ORDEROn September 6, 1955, Trial Examiner Thomas S. Wilson issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent Unions, also referred to herein as Local 25 andthe International, had not engaged in and were not engaging in theunfair labor practices alleged in the complaint and recommendingthat the complaint be dismissed in its entirety, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the Gen-eral Counsel filed exceptions to the Intermediate Report and a sup-porting brief, and the Respondent Unions filed a brief in support ofthe Intermediate Report.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings of the Trial Examiner onlyto the extent that they are consistent herewith.The Trial Examiner found that the Respondent Unions had notviolated Section 8 (b) (4) (C) of the Act, a finding to which the Gen-eral Counsel excepts.We find merit in the General Counsel's excep-tions.The-amended complaint alleged that Local 25 and the Internationalhad violated Section 8 (b) (4) (C) of the Act by engaging in, andinducing and encouraging employees of King's Bakery, Inc. (hereincalled King), to engage in, a strike or concerted refusal in the courseof their employment to perform services for King, for the purpose'The General Counsel contends,and we find, that the International assumed re-sponsibility for the further conduct of the picketing herein or on about June 16, 1955,when AmosMiller,an official of the International,assumed control of Local 25's affairs,replacing Local 25 BusinessAgent Leek Denton116 NLRB No. 33. ILOCAL NO. 2 5291or object of forcing or requiring King to bargain with Local 25 asthe representative of King's employees at a time when another labororganization had been certified by the Board as the representativeof King's employees under Section 9 of the Act.With respect to the alleged violation, the record shows, and we find,as follows :King's Bakery, Inc., is engaged in manufacturing and wholesalingbakery products in Chattanooga, Tennessee.Beginning in 1952,Local 25 represented King's employees under contracts with King,the last of which expired October 24, 1954. In March 1954, the bakerywas purchased by the current owners, Mr. and Mrs. O. D. McKee,who continued to operate under the name "King's Bakery, Inc." InAugust 1954, Leek Denton, then business agent of Local 25, wrotetoKing concerning negotiations for a new contract.By December7, 1954, the parties had bargained to an impasse.On December 10,King wrote to Local 25, stating King had learned that there had neverbeen an election among its employees, and that they would not con-tinue to recognize Local 25, absent certification by the Board, or otherproof of majority representation.On December 17, 1954, a group of employees representing "King'sBakery, Inc., Employees Independent Union," herein called the Inde-pendent, presented to King a petition signed by a majority of the em-ployees, authorizing representation by the Independent.King there-upon bargained with the Independent, and on December 20 signed acontract with the Independent covering the employees formerly rep-resented by Local 25.Apparently King had no further contact with Local 25 until January25, 1955, when Local 25 began picketing King's plant with signs whichread:King's Bakery Unfair to Bakers' Local, AFLKing's Bakery Employees on Strike.At or about the same time, Local 25 set up a tent about 400 feetfrom the plant with a sign reading "Strike Headquarters."Twoof King's employees, Wilson Kilgore and Local 25 Stewardess RuthRobinson, ceased working, and Kilgore at least participated in thepicketing throughout its duration.Neither returned to work priorto the termination of the picketing.All of the approximately 15carriers with which King did business immediately ceased all pickupsand deliveries at King's shipping dock.Some of the carriers shippedgoods which King delivered to their terminals, and permitted Kingto pick up incoming shipments, but no pickups or deliveries were madeat King's docks during the picketing at King's.On January 28, 1955, King filed a representation petition with theBoard in Case No. 10-RM-174 naming both Local 25 and the Inde- 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDpendent as claimant unions.On January 31, Local 25 filed unfairlabor practice charges alleging violations by King of Section 8 (a)(1), (2), and (5) of the Act.The Section 8 (a) (1) and (2) chargeswere settled on February 28, 1955, by an agreement between the Boardand the parties, under the terms of which King withdrew recognition ofthe Independent and ceased giving effect to its contract with the Inde-pendent.The Section 8 (a) (5) charge was withdrawn by Local 25.Thereafter, on May 4, 1955, the Board issued a Decision and Directionof Election in Case No. 10-RM-174, finding appropriate a unit of allproduction and maintenance employees of King, excluding truck-drivers, office clerical employees, guards, and supervisors, and directingan election among the employees in this unit.Local 25 did not appearat the representation hearing.Both Local 25 and the Independentwere placed on the ballot, but Local 25 later withdrew from the ballotprior to the election, which was held on May 19, 1955.The Inde-pendent won the election, and was certified by the Board as the repre-sentative of King's employees on May 27,1955.As of the certification date, Local 25's picket signs read as follows : 2Please Do Not Buy King's and O. D. McKee ProductsKing's and O. D. McKee Employees Have Refused toJoin Bakers' Local 25, AFLWorking Conditions at This Bakery are Below Standards inAFL Union BakeriesThese signs were used until approximately 1 week after the certifica-tion, at which time the signs were changed to read :"King's Bakery Employees""Wages and Working Conditions at King's Bakery are BelowStandards of AFL Bakeries"Join AFL Local Union No. 25 and Help Establish andMaintain AFL StandardsMeanwhile, on June 2, King and the Independent negotiated andsigned a contract.The picketing continued until it wasenjoined onJune 28, 1955, by the U. S. District Court for the Eastern District ofTennessee, Southern Division.On the basis of the above findings of fact, the Trial Examiner foundthat Local 25 had not engaged in a strike,' or induced or encouragedemployees of King to engage in a concertedrefusal to perform serv-ices, on or after the certification date of May 27, 1955.The TrialExaminer inferred that by May 27, King had permanently replacedRuth Robinson and Wilson Kilgore, who joined the picket line asemployees, at its inception on January 15, 1955, and that Robinson and2 There is no clear Indication of the exact date on which the original signs were changed. ILOCAL NO. 2 5293Kilgore were therefore not employees as of the certification date.Asno other of King's employees had engaged in a work stoppage at anytime, the Trial Examiner found that the picketing had not in any wayaffected any of King's employees after the certification date.Hereasoned that there was therefore no substantial evidence indicatingthat the picketing constituted inducement or encouragement within themeaning of Section 8 (b) (4) (C), but that on the'contrary, based onhis subsequent finding that Local 25 was picketing to organize em-ployees, the evidence indicated that the picketing did not constituteinducement and encouragement to cease work.We do not agree with the Trial Examiner's conclusion that Local 25slid not induce or encourage employees of King to strike on and afterthe certification date.The Board has established the principle that thetraditional union picket line before employee entrances, apart from theliteral appeal of the signs carried by the pickets, constitutes induce-ment and encouragement of employees who must work behind thepicket line to engage in a concerted refusal to perform services for theiremployer,3 and the courts have held to the same effect.4 It is alsoclearly established that the words induce and encourage as used inSection 8 (b) (4) do not refer only to successful inducement and en-couragement, but that inducement and encouragement of strike ac-tion for a prohibited objective violates Section 8 (b) (4) whether or notsuch inducement and encouragement was successful.'We have re-cently reaffirmed these principles of law inArnold Bakers, Inc.,115NLRB 1333. Applying these principles to the instant case, we findthat Local 25 by its picketing on and after the certification date in-duced and encouraged employees of King to strike.Moreover, there is another factor which negates the Trial Exam-iner's conclusion that the picketing constituted only organizationalpropaganda. Thus, the erection and maintenance of the nearby "strikeheadquarters" throughout the picketing was calculated to induce andencourage strike action by conveying to King's employees that theUnion desired them to honor the picket line by striking, and we so find.We also disagree with the Trial Examiner's finding that Kilgoreand Local 25's stewardess, Robinson, were not employees of King onor after the certification date and the picketing therefore had noaffect on King's employees after that date.The Trial Examinerbased this finding on the premise that King had continued normal3Washvngton Coca Cola Bottling Works,Inc.,107 NLRB 299, affd. 220 F 2d 380(C.A, D C) ;Union Chevrolet Company,96 NLRB 957;Gemsco, Inc.,111 NLRB 82,set aside on other grounds 230 F. 2d 47(C.A.,D. C.).4International Brotherhood of Electrical Workers,Local 501,et al. v. N. L.R. B, 341U. S. 694; NL. R. B. v. Denver Bldg.&Construction Trades Council,et al.,341 U. S.675: see alsoPrinting Specialties and Paper Converters Union, Local388 v.Le Baron,171 F. 2d 331 (C. A. 9).5N. L. R. B. v. Associated Musicians,Local 802,AFL,226 F. 2d 900(C. A. 2) ;aemsco,Inc, supra; Union Chevrolet Company, supra. 294DECISIONSOF NATIONALLABOR RELATIONS BOARDoperations, during the approximately 41/2 months of picketing pre-ceding the certification date, and from this inferred that King hadreplaced Robinson and Kilgore at sometime during this period inorder to maintain a full staff.There is no evidence in the record toindicate specifically whether or not these employees were replaced.However, the record shows that none of the approximately 15 truck-ing companies with which King did business, furnished normal serv-ice to King during the picketing.According to the testimony, "some"of these carriers continued to ship goods which King delivered tothem, and permitted King to pick up incoming shipments, but theremaining carriers ceased all service to King, and no carrier madepickups or deliveries at King's docks during the picketing.We findthere is no evidence supporting the Trial Examiner's conclusion thatKing maintained normal operations during the picketing.There istherefore no basis for his inference that Robinson and Kilgore werereplaced, assuming,arguendo,that the existence of normal operationsis an adequate substitute for specific evidence of replacement, andwe do not adopt the Trial Examiner's finding that they were no longeremployees as of May 27, 1955.We find that Robinson and Kilgoremust be deemed, in the absence of evidence to the contrary, to havemaintained their status as employees throughout the duration ofthe picketing.Therefore, we find that Robinson and Kilgore, as employees, en-gaged in a continued concerted refusal to perform employment serv-ices for King during the picketing in the month following the certifi-cation of the Independent, and that they were engaged in a strikeduring this period.Their action was clearly a continuation of actioninduced by Local 25 at the inception of the picket line in January.The fact that they, as stewardess and member of Local 25, engagedin a strike on Local 25's behalf on and after the certification date,compels the conclusion that Local 25 was engaged in a strike duringthe material period after the certification, and we so findsWe also find, contrary to the Trial Examiner, that one of the ob-jects of Local 25's picketing on and after the certification date was toforce or require King to recognize Local 25. In so finding, we relyon the following statements of Local 25's officers and pickets, all ofwhich were made after the certification date :(1)On June 23, 1955, Local 25 Stewardess Ruth Robinson, statedin response to questions by Mrs. McKee, coowner of King's, that bothFormer Business Agent Denton and his successor, Miller, were picket-ing because they wanted "your employees to join the AFL; you rec-ognize the AFL."When asked how King could rid itself of the"Watson Spersalty Store,80 NLRB 533 LOCAL NO. 25295picketing, Robinson replied, "... you are going to have to recognizethe AFL, and the picket line will be removed tomorrow."(2) Sometime between the certification date of May 27 and June 21,1955, Business Agent Denton, after urging two nonstriking employeesto join Local 25, stated, "We intend to make King's Bakery bankrupt,or else come to us to sign a contract."(3) Sometime in June 1955,a picket named Reddick, while on thepicket line,told an employee that Local 25's plan was "to hurt busi-nessuntil the bakery would be glad to do business with them."(4)On another occasion during June Stewardess Robinson toldKing's president"that the only way we'd get rid of the pickets is tosign up," and"if you'll sign up, there won't be any picket line; it willbe over in 30 minutes."The Trial Examiner held that the above-quoted statements wouldsupport a finding that Local 25 had an object of forcing recognitionby King only if considered out of the context of the conversationsin which these statements were made. The context to which the TrialExaminer refers consists of accompanying statements concerningorganization of King's employees.?On the basis of these accompany-ing statements about organizing and other factors detailed in the In-termediate Report, such as the withdrawal by Local 25 of the 8 (a)(5) charges against King, Local 25's withdrawal from the election,Local 25's supposed knowledge that it represented few if any ofKing's employees,and the language of the picket signs,the TrialExaminer concluded that the only immediate purpose of Local 25was to organize employees,and that if Local 25's purpose was to securerecognition,its objective was only to do so ultimately,at sometimewhen it could legally be recognized by King.We disagree with theTrial Examiner's analysis and conclusion.Even assuming that Local25 was interested in organizing employees of King, this is in no wayinconsistent with the existence of a concurrent purpose of securingrecognition from King "tomorrow" or "in 30 minutes"' through theeconomic force of the picketing.That Local 25 had such a purposeof forcing recognition by King after the certification date was clearlyexpressed by Stewardess Robinson and Business Agent Denton in thestatements quoted above and we so find.It is sufficient thatanobjectof the picketing, although not necessarily the only object of the picket-ing was to force recognition by King.'For the foregoing reasons we find that Local 25 violated Section8 (b) (4) (C)of the Act on and after May 27,1955, by engaging in,and inducing and encouraging employees of King to engage in,a strikeor concerted refusal in the course of their employment to performservices for their employer, for the purpose of forcing or requiring7The conversations referred to are related in detail in the Intermediate Repoi t.8 InternationalBrotherhood of Electrical Workers, Local 501, et al. v. N. L. R. B., supra;Denver Bldg. & Construction Trades Council,et al., supra. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDKing to recognize Local 25 as the representative of its employeesat a time when the Independent was certified as the representative ofKing's employees.The General Counsel also excepts to the Trial Examiner's failure tofind that Local 25 violated Section 8 (b) (4) (C) of the Act by il-legally inducing and encouraging employees of employers other thanKing to engage in a concerted refusal to perform employment services.We agree with the Trial Examiner that the issues for determinationherein must be limited to the allegations of the complaint.As nosuch allegation was made in the original or amended complaints, andthe Respondents did not appear at the hearing to be on notice thatsuch an issue was being litigated, this issue is not properly before theBoard for determination.For this reason we find it unnecessary toadopt the Trial Examiner's discussion of the evidence relating to theemployees of other employers, and his findings based thereon.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe activitiesof theRespondentUnions, set forth above,occurringin connectionwiththe operationsof King's Bakery, Inc., describedin theIntermediate Report, have a close, intimate,and substantialrelation to trade,traffic, and commerceamong the severalStates, andtend tolead to labor disputesburdening and obstructingcommerceand the freeflow of commerce.THE REMEDYHaving found that the Respondent Unions violated Section 8(b) (4) (C) of the Act, as set forth above, we shall order them tocease and desist from such conduct.We shall also order that theRespondent Unions take certain affirmative action designed to effec-tuate the policies of the Act.CONCLUSIONS OF LAW1.King's Bakery, Inc., Employees Independent Union; Local No.25,Bakery & ConfectioneryWorkers InternationalUnion ofAmerica, AFL-CIO; and Bakery and Confectionery Workers Inter-national Union of America, AFL-CIO, are labor organizations withinthe meaning of Section 2 (5) of the Act.2.On and since May 27,1955, King's Bakery, Inc., Employees Inde-pendent Union has been the exclusive bargaining representative, certi-fied by the Board, of the employees of King's Bakery, Inc., in an ap-propriate unit, in accordance with the provisions of Section 9 of theAct.3.On and since May 27,1955, the Respondent Unions have engagedin, and have induced and encouraged employees of King's Bakery,Inc., to engage in, a strike or other concerted refusal in the course oftheir employment to perform services for their employer, an object LOCAL NO. 2 5297thereof being to force or require King's Bakery, Inc., to recognize orbargain with Local 25 as the representative of employees of King'sBakery, Inc., notwithstanding that King's Bakery, Inc., EmployeesIndependent Union had been certified as the representative of suchemployees under the provisions of Section 9 of the Act.By such con=duct Respondent Unions engaged in unfair labor practices within themeaning of Section 8 (b) (4) (C) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondents, Local 25, Bakery and Con-fectioneryWorkers International Union of America, AFL-CIO, andBakery and Confectionery Workers International Union of America,AFL-CIO, their officers, representatives,successors,assigns, andagents, shall :1.Cease and desist during the effective period of the certificationissuedby the Regional Director of the National Labor Relations Boardon November 15, 1954, in Case No. 2-RC-7116, or any other certifica-tion by the Board of a bargaining representative other than Local 25for employees of King's Bakery, Inc., from inducingor encouragingthe employees of King's Bakery, Inc., to engage in a strike or con-certed refusal in the course of their employment, to use,manufacture,process, transport, or otherwise handle or work on any goods,articles,materials, or commodities, or to perform any service where an objectthereof is forcing or requiring King's Bakery, Inc., to recognize orbargain with Local 25 as the representative of any employees in thecollective-bargaining unit covered by such certification.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Post in conspicuous places in their business offices in the Chat-tanooga, Tennessee, area, where notices or communications to mem-bers are normally posted, copies of the notice attached hereto marked"Appendix A." s Copies of the said notice, to be furnished by theRegional Director for the Tenth Region, shall, after being dulysigned by an official representative of Respondents, be posted by Re-spondents immediately upon receipt thereof and maintained by themfor a period of sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to members are customarilyposted.Reasonable steps shall be taken by Respondents to insure9 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat such notices are not altered, defaced, or covered by any othermaterial.(b) Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps Re-spondents have taken to comply herewith.MEMBER PETERSON took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE TO ALL MEMBERS OF LOCAL No. 25, BAKERY & CONFECTIONERYWORKERS INTERNATIONAL UNION OF AMERICA, AFL-CIO, ANDBAKERY AND CONFECTIONERY WORKERS INTERNATIONAL UNION OFAMERICA, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify you that :During the effective period of the certification of representativesof employees of King's Bakery, Inc., issued by the RegionalDirector for the National Labor Relations Board on May 27,1955, in Case No. 10-RM-174, or any other certification by theBoard of a bargaining representative other than the undersignedlabor organizations, we will not engage in, or induce or encouragethe employees of King's Bakery, Inc., to engage in, a strike orconcerted refusal in the course of their employment to use, manu-facture, process, transport, or otherwise handle or work on anygoods, articles,materials, or commodities, or to perform anyservices, where an object thereof is to force or require the afore-said Company to recognize or bargain with the undersignedUnions in the collective-bargaining unit of employees covered bysuch certification.LOCALNo.25,BAKERY & CONFECTIONERYWORKERS INTERNATIONALUNION OFAMERICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)BAKERY ANDCONFECTIONERYWORKERSINTERNATIONALUNION OF AMERICA,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial. LOCAL NO. 2 5299INTERMEDIATE REPORT'STATEMENT OF THE CASEUpon a charge filed June 6, 1955, and amended June 27, 1955, by H. M. Hum-phreys as attorney for King's Bakery, Inc., herein respectively called the ChargingParty or King, the General Counsel of the National Labor Relations Board, hereincalled the General Counsel' and the Board, respectively, by the Regional Directorfor the Tenth Region (Atlanta, Georgia), issued an amended complaint dated June28, 1955, against Local 25, Bakery & Confectionery Workers International Unionof America, AFL, and Bakery and Confectionery Workers International Union ofAmerica, AFL, herein called the Respondent Unions or Local 25 and International.The complaint alleged that the Respondent Unions had engaged in and were en-gaging inunfair labor practices affecting commerce within the meaning of Section8 (b) (4) (C) and Section 2 (6) and (7) of the Labor Management Relations Act,1947. 61 Stat. 136, herein called the Act.With respect to the unfair labor practices, the amended complaint alleged thaton May.,27, 1955, the Board certified a labor organization of King's employees, here-inafter referred to as the Independent, as the exclusive bargaining representativeof King's employees in the appropriate unit and that "since on or about January15, 1955, the Respondents have engaged in and by orders, directions, instructions,picketing and other means have induced or encouraged the employees of the Em-ployer [King] at its Chattanooga, Tennessee, plant to engage in a strike or con-certed refusal in the course of their employment to use, manufacture, process,transport, and otherwise handle or work on any goods, articles, materials, or com-modities, or to perform any services for the Employer [King] at its Chattanooga,Tennessee, plant, for the purpose or object of forcing or requiring the Employer[King] to recognize and bargain with the Respondents as the representative of saidemployees" in violation of Section 8 (b) (4) (C) of the Act.On July 1, 1955, the Respondent Unions duly filed their answers wherein theydenied the allegations of the complaint.Pursuant to notice, a hearing was held in the instant case at Chattanooga, Ten-nessee,on July 12, 1955, before the duly designated Trial Examiner.Althoughno one appeared at the hearing to represent the Respondent Unions, the GeneralCounsel and King participated in the hearing by counsel and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues.At the conclusion of the hearing, the TrialExaminer advised the parties of their right to file briefs, findings of fact, and con-clusions of law, or both, and solicited a brief from the General Counsel.A briefwas received from the General Counsel on August 1, 1955.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.COMMERCEKing's Bakery, Inc., herein called King, is a Tennessee corporation having itsprincipal office and place of business at Chattanooga, Tennessee, where it is engagedin the production and wholesale distribution and sale of bread, cakes, and relatedbakery products. In the course and conduct of its business operations during thecalendar year of 1954, which period is a representative period, King purchased rawmaterials in the total amount of $765,869 of which approximately $600,000 worthwas shipped directly to King's plant from outside the State of Tennessee.Duringthis same period of time, King sold finished products in the amount of $1,280,000of which $1,005,371 worth was shipped to purchasers in some 18 States of theUnited States other than the State of Tennessee.The Trial Examiner finds that King is engaged in commerce within the meaningof the Act.IITHE UNIONS INVOLVEDLocal No. 25, Bakery & Confectionery Workers International Union of America,AFL, and Bakery and Confectionery Workers International Union of America,AFL, and King's Bakery, Inc., Employees' Independent Union, herein called theIndependent, are labor organizations admitting to membership employees of King.'This term specifically includes the attorney appearing for the General Counsel atthe hearing. 300DECISIONSOF NATIONAL LABORRELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. The facts-For a number of years prior to October 24, 1954, King had recognized and ex-ecuted labor agreements covering its production and maintenance employees at itsplant in Chattanooga with Local 25.This recognition was voluntary and was notbased upon a Board certification.The last contract between King and Local 25expired by its own terms on October 24, 1955.At or about October 24, 1954, King sought out one Leck Denton, then businessagent of Local 25, and had a meeting with him in November regarding contractterms for the proposed ensuing contract.At a meeting between these parties onDecember 7, 1954, the parties reached an impasse over the inclusion of a union-security clause in this proposed contract.On December 10, 1954, King wrote Local25 stating it had learned that the recognition of Local 25 was not based upon aBoard certification so that until such time as Respondent Unions would presentKing with some evidence that Local 25 represented a majority of King's employeesby Board election and certification, King would have to withdraw recognition fromLocal 25 and cease negotiations.On December 17, 1954, a group of employees representing the Independent camein to officials of King, presented a petition signed by a majority of the employees,asked for and secured recognition from King which thereupon bargained withIndependent on December 17, 18, and 19, 1954, and on December 20, 1954, ex-ecuted a contract with Independent covering the same employees as had previouslybeen covered in the contracts between King and Local 25.On January 15, 1955,2 Local 25 began picketing King's plant with picket signswhich read "King's Bakery unfair to Bakers Local AFL" and "King's Bakery Em-ployees on Strike."The record shows that two of King's then employees, Ruth Rob-inson and Wilson Kilgore, ceased working for King at or about this time and thatWilson Kilgore at least was active on the picket line.Promptly after the institution of the picket line the common carriers, both rail andtrucking, which customarily delivered and picked up goods to and from King atKing's loading dock, ceased making these pickups and deliveries at King's dock.Thereafter many of these common carriers permitted King to pick up shipments forKing at the truckers' dock and to deliver shipments from King to the truckers' docksfrom which they were delivered to the consignee.No deliveries or pickups weremade at King's dock while the picket line was maintained at King's plant until thepicketing was enjoined on June 28 and the pickets thereupon removed.After theinjunction the carriers resumed their usual practice of making deliveries and pickupsat King's dock.On January 28, King filed a representation petition with the Board in CaseNo. 10-RM-174 in which both Local 25 and Independent were named as parties hav-ing an interest.On January 31, Local 25 filed charges against King, alleging that Kingwas coercing its employees, that King dominated and interfered with the formation andadministration of Independent, and that King refused to bargain with Local 25.OnFebruary 28, an informal settlement of these charges was entered into betweenLocal 25 and King under the terms of which King withdrew recognition of theIndependent and ceased giving effect to its contract with Independent until or unlesscertified by the Board.Local 25 withdrew its refusal-to-bargain charge.On May 4 the Board directed that an election be held between King's Bakery, Inc.,Employee's Independent Union and Local 25 in the usual production and main-tenance unit at King's plant.Prior to May 19, Local 25 notified the Regional officethat it withdrew from the scheduled election.On May 19, the election was heldwherein 31 votes were for the Independent, none were against, and 15 ballots werechallenged.On May 27, 1955, the Independent was certified by the Board.The strike and attendant picketing action of the Respondent Unions continued atKing's plant from January 15 to June 28, continuously.By the time of the certifica-tion of May 27, the picket signs read as follows: "Please Do Not Buy King's and O. D.McKee Products.3King's and O. D. McKee Employees have Refused to JoinBakers' Local No. 25, A. F. of L.Working Conditions at this Bakery are BelowStandards in A. F. of L. Union Bakeries."On June 1, King's held another negotiating meeting with the Independent and onJune 2 these parties executed another labor agreement which was the same con-tract the parties had signed on December 20 except for a few small changes.z All dates hereinafter are In the year 1955 unless otherwise specifically noted.In March 1954, O. D. McKee purchased King's Bakery, Inc. LOCAL NO. 2 5301On or about June 8,the picket signs were changed to read:"King's BakeryEmployees.Wages and Working Conditions at King's Bakery are Below Standardsof A. F.of L. Union Bakeries.Join A. F. of L.Local UnionNo. 25and HelpEstablish and MaintainA. F. ofL. Standards."The picketing at King's plantcontinued through June 28 when it was enjoinedby theUnited States District Courtfor the Eastern District of Tennessee,Southern Division.B.Conclusions1.The lawThe Act states:8 (b) It shall be an unfair labor practice for a labor organization or its agents-***(4) to engage in, or to induce or encourage the employees of any employer toengage in, a strike or a concerted refusal in the course of their employment to use,manufacture,process, transport,or otherwise handle or work on any goods,articles,materials, or commodities or to perform any services,where an objectthereof is:.(C) forcing or requiring any employer to recognize or bargainwith a particular labor organization as the representative of his employees ifanother labor organization has been certified as the representative of such em-ployees under the provisions of section 9; .. .The United States Court of Appeals for the Second Circuit, in the case ofDouds v.Bakery Workers Union,36 L. R. R. M. 2308, wherein the court refused to grant apreliminary injunction,states the prerequisites for proving a violation of the aboveSection of the Act (with the names of the parties changed so as to fit the instant case)as follows:The Section charged to have been violated makes it an unfair labor practice fora labor organization, which [Local 25] concededly is, to engage, after anotherlabor organization has been certified as a collective bargaining representative ofthe employees of an employer, in conduct that satisfies two conditions.Theconduct must (1) "induce or encourage the employees of any employer to en-gage in a strike or a concerted refusal.to use . . . transport...or workon any goods" where (2) "the object" of such conduct is "forcing or requiring"the employer to recognize or bargain with the non-certified labor organization.To prove a violation of condition (1) [Local 251 must be shown to have en-couraged the employees of [King] to strike or refuse to work on goods, or to haveencouraged employees of the trucking companys to engage in a concerted re-fusal to transport [King] goods from the shipping platform to its distributorsor customers.This appears to be as sound and as concise a statement of the law involved here ascan be made.2.The pleadings and alleged inducement of King's employeesDue to the absence of the Respondent Unions from the hearing, the first thing whichmust be noted is the pleading in the amended complaint upon which this hearing washeld.After alleging the certification of the Independent by the Board on May 27, 1955,the amended complaint herein charges that:"Since on or about January 15, 1955,the Respondents have engaged in, and by orders, directions, instructions, picketing andother means haveinduced or encouraged the employees of the Employer[King'sBakery, Inc.]to engage in a strike or a concerted refusal in the course of their em-ployment to use...." [Emphasis supplied.]Although the Act makes it illegal for a labor organization to induce and encouragethe "employees of any employer," it is clear that the only charge the absent Re-spondent Unions here were ever given notice of was that of illegally inducing and en-couraging the employees of King.The amended complaint was thus much narrowerin scope than the Act would have permitted.But due process requires that theissue here be limited to that set forth in the amended complaint,to wit,the illegalinducement by the Respondent Unions of the employees of King.Furthermore, the General Counsel relied exclusively on the picket line and thepicket signs as his proof of inducement and encouragement.No proof was adduced,nor did General Counsel claim otherwise,of any inducement or encouragement "byorders, directions,instructions . . . and other means" other than by reason of theexistence of the picket line and the picket signs. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe proof adduced at the hearing, limited strictly to thepleadings,shows only thatRespondents began picketing King's plant on January 15 and that two then employees,Ruth Robinson, who for a long time had been the Local 25 stewardess, and WilsonKilgore, who frequently carried the picket sign on the picket line, joined the strikeand ceased work on or about the date the picket line was instituted.On this point theGeneral Counsel's brief claims only: "There is also evidence that several of King'semployees, who were members of Respondent Local, refused to cross the picket lineand, in fact, carried the picket sign on a number of occasions themselves."However,there is in this record no evidence that any employee of King other than the afore-said Ruth Robinson and Wilson Kilgore ever refused to cross the picket line or wasinduced to do or to refuse to do anything. So far as the evidence shows the Kingplant continued normal operations throughout the period of the picket line.Theevidence does show that picket Kilgore did request King's employees to join Local25.But there is no evidence that Kilgore or any other union official made any re-quest of any King employee that he or she engage in a strike or a refusal to performwork.There is no showing that any employee of King other than Robinson andKilgore was ever affected in any way by the picket line.As stated in theBakery Workers Unioncase cited above, there can be no viola-tion of Section 8 (b) (4) (C) unless and until a labor organization other than thatengagedin striking or picketing has been certified as the bargaining representativeby the Board.The existence of a certifiedunion inthe plant is a prerequisite toa violation of clause (C). In the instant case this prerequisite was satisfied whenthe Independent was certified on May 27, some 4 months after the commencementof the picket line, during all of which time King had been engaged in normaloperations.So any inducement or encouragement from the picketing prior toMay 27 could not, and would not, constitute a violation of this section of the Act.The inducement of Robinson and Kilgore, if any, occurred prior to May 27. Thequestion then arises as to whether they were "employees" as of May 27.As ofJanuary 15, both Kilgore and Robinson were at best economic strikers whose em-ployment was subject to termination upon replacement.As King maintained normaloperations at all times after January 15, it is a fair inference, in the absence ofproof to the contrary, that they both had been replaced on or before May 27 andwere, therefore, no longer "employees" as of May 27 so that a finding would bejustified that no employee of King was induced, encouraged, or affected by whateverinducementthe picketing may have had.Although not contending that any encouragement or inducement existed otherthan the picketing, the General Counsel in his brief argues:It is the contention of the General Counsel that a long established line ofBoard authority compels the findings that on the facts in this case the Re-spondent did violate Section 8 (b) (4) (C) of the Act.Gemsco, Inc., 111NLRB 82, is perhaps the most recent case in this line of Board decisionswhich hold that the Respondent Union there involved violated this section ofthe act by picketing an employer after an individual had been certified to rep-resent its employees, with picket signs which carried only an appeal to theseemployees to join that union.Established Board authority further requires the conclusion that thepicketingin itself constitutesan inducementand encouragement of employeesto engagein a strike or other concerted refusal to perform services for their employer.SeeInternationalBrotherhood of Teamsters (Union Chevrolet Co.),96 NLRB957; andBrewery and Beverage Workers (Washington Coca Cola BottlingWorks, Inc.),107 NLRB 299. InCoca Colacase the Board stated the principleinvolved in the following language:This broad argument, that picketing-wherever it occurred-is aimed onlyat publicizing a labor dispute and not at inducing work stoppages by employ-ees who are required in their regular employment to cross the picket line hasbeen too often rejected to require further elaboration here.Thus, it is clear under Board decisions that even though there is no inde-pendent evidence that employees were ever specifically requested to engagein a strike or concerted refusal to work,the Board considers picketing in andof itself to be the requisite inducement and encouragement.It has also been held by the Board that the language of the picket signs usedby the Union do not necessarily determine the purpose of the picketing.Thus,inGemscocase,supra,the language used by the picketsigns statedspecificallythat*This is organizational picketing.We appeal to te workers of Gemsco to joinour unionand enjoy our benefits. [Emphasis supplied.] LOCAL NO. 2 5303The General Counsel's able brief correctly states the law as it has been phrased ina number of recent Board decisions.However, since the decisions cited above, theBakery Workers Unioncase,supra,andN.L. R. B. v.General Drivers,Warehousemen and Helpers Local 968, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,4have been decided by United States Court of Appeals for the Second andthe Fifth Circuits,respectively.Each of these cases, dealing with inferences drawnby the Board, holds that such inferences can be drawn only from substantial evi-dence or as Judge Rives states the proposition:"While the drawing of appropriateinferences as to the unlawfulness of the objective and motive in a labor dispute isprimarily the province of the Board, there still must be some substantial basis forinferring a wrongful rather than a legitimate motive, which we think does not existhere.N. L. R. B. v. Houston Chronicle Pub. Co.,5th Cir., 211 F. 2d 848, 854."Hence it is now necessary for the General Counsel to produce competent evidencefrom which the illegal inducement of employees as well as an illegal objective of thestrike and picketing may be inferred rather than to drawper sesuch inferences ofillegality from the existence of the picket line alone.In the instant case, so far as it concerns the employees of King, there is no evidencethat the picket line at the plant had any effect at all on the employees,with thepossible exception of Robinson and Kilgore who were not proved to have been em-ployees as of the critical date of May 27. In addition,as noted heretofore, thereis, in this record,no evidence of any inducement by orders,directions,instructions,or other means to King's employees,other than the mere existence of the Respondent'spicket line, to strike or to engage in any concerted refusal.Thus, in regard to King'semployees,the situation here is exactly the same asin theBakery Workers Unioncase where the Second Circuit held:The Appellant[NLRB]argues that picketing "inherently encourages"workersnot to work behind the picket line,and that it must be "presumed"that the Ap-pellee [Union]intended such consequences because(1) "it is held to intendthe foreseeable consequences of its conduct,"citingRadio Officers Union V.N. L. R. B.,347 U. S. 17, 14, 33 LRRM 2417. This argument might bepersuasive if the picketing had had any consequences.It did not.No em-ployee of Arnold's refused to cross the picket line or to cease work. If theAppellee is to be "presumed"to intend the consequences which follow fromits conduct,the inference to be drawn is that Local 50 didnotintend to influencethe employees of Arnold to cease work.Similarly as to the drivers of thecontract truck companies.No driver refused to cross the picket line or totransportArnold's goods.The trucks were operated by members of AFLunions affiliated with the appellee.Had appellee intended to induce the driversto engage in a concerted refusal to transportArnold's bread, an effective meansto accomplish it was available through action by these affiliated unions.Butthe testimony does not even suggest that any effort was made to induce them toact.Nor was any threat made or inducement offered to any employee of Arnoldor of any other employer. In this respect the case at bar differs from the au-thorities relied upon by the appellant.We are not prepared to hold that all post-certification picketing is forbidden.Hence as there is in this record no competent or substantial evidence from whichto draw an inference that the Respondent Unions encouraged or induced employeesof King, and as it is clear that General Counsel is relying exclusively upon the draw-ing of such an inference of inducement and encouragement from the mere existenceof Respondent'spicket lineper sebut that there is no legitimate basis for the draw-ing of such an inference as regards King's employees from the facts proved here,the Trial Examiner must find that the Respondent Unions have not induced andencouraged the employees of King in violation of Section8 (b) (4) (C).In fact, as will be developed hereinafter,the preponderance of the evidence con-sidered as a whole proves lust to the contrary of the inference,if it were drawn,namely, that the Respondent Unions were only soliciting employees to join Local25.Hence the inference,if drawn,would be opposed to the substantial weight ofthe evidence.In this state of the record the words of Judge Rives quoted above areparticularly apropos hereCertainly an inference may not be drawn when it wouldbe contrary to the weight of the evidence.4225 F. 2d 205(C A. 5). 304DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The object of the strike and picket lineJust as theBakery Workers Uniondecision holds that there must be substantialevidence adduced from which an illegal inducement of employees may be inferred,so the Circuit Court of Appeals for the Fifth Circuit holds in theGeneral Drivers,Local 968case that the illegal motive or objective of a strike or picket line mayonly be inferred from substantial evidence and, further, that "there still must besome substantial basis for inferring a wrongful rather than a legitimate motive. .In other words, the illegal object of a strike or picket line must be proved just likeany other fact at issue.As found heretofore, the Respondent Unions' strike and picket line was institutedon January 15, some 4 months prior to the certification of the Independent by theBoard.Under the facts existing as of the time the picket line was instituted, it isa fair inference that the Respondent Unions had three objectives in mind: (1) Toorganize King employees; (2) to protest what the Respondent Unions then con-sidered to be unfair labor practices of King in dominating, assisting, and negotiat-ing with Independent; and (3) to force King to bargain with the Respondents.That this last could have been an objective even on January 15 is at best question-able for it must have been known at that time that King had already executed alabor agreement with the Independent on December 20 and further Respondentmust have known that it represented few, if any, of King's employees.No doubtthe Respondent would have been willing to bluff King into signing a contract withit if that could have been accomplished.But when only then employees Robinsonand Kilgore joined the Respondent's picket line, even that bluff was ended for atthat time everyone concerned knew what no doubt the Respondent itself had knownfor some time, namely, that Respondent no longer represented a majority of King'semployees and hence could not secure recognition as the bargaining agent. So,while no doubt the prayer existed at the commencement of the picket line that there-by the Respondent could force recognition from King, that hope was soon ex-tinguished.On January 31, the Respondent filed unfair labor practices against King whichincluded the charge that King had refused to bargain with the Respondent whichtends to corroborate the existence of this third objective as of this time.But onFebruary 28, as part of the general settlement of those charges, the RespondentUnions withdrew their refusal-to-bargain charge against King, thereby admittingthe fact that it no longer represented a majority of King's employees. If any fur-ther admission of this was necessary, it came when, prior to the Board-orderedelection ofMay 19, the Respondent Unions withdrew from the election.Henceat least weeks before the certification the last object of the strike mentioned here-tofore had been completely eliminated.The settlement of the unfair labor charges on February 28 also eliminated the ob-jective of protesting against the claimed unfair labor practices of King.At thetime of this settlement and by this procedure the alleged unfair labor practices weresupposedly remedied.Hence, long before the certification of May 27, all objec-tives of the strike, assuming that they had existed originally, had been eliminatedexcept that of attempting to organize the employees of King.Even if the objective of forcing recognition from King had existed prior to May27, the Respondent Unions committed no violation of Section 8 (b) (4) (C) forthe reason that the prerequisite of a certified union in the plant had not been satis-fied to that date.Obviously the Respondent Unions' continuation of the picketline as each of the other objectives were eliminated must strengthen the inferencethat the picket line at King was in fact maintained in an effort to try to organizeKing employees.The picket signs, if they can be believed, corroborate the above.In order to establish the illegal object of the picket line essential to his case,General Counsel relies on two matters as proof: (1) Certain selected statementsby Wilson Kilgore, the picket, Ruth Robinson, the old time Respondent's stewardessat King, and by Business Agents Leck Denton and Amos Miller, who succeededDenton as business agent during the strike, which General Counsel contends showsthe illegal motive of the picket line; and (2) another inference to be drawn fromthe existence of the picket lineper sethat even organizational picketing is tantamountto a present demand for recognition.General Counsel cites certain sentences from the following conversations as hisproof of theillegalobjective of the picket line.These will be noted here in theorder in which the General Counsel cited them.(1)On June 23, at the suggestion of Mrs. McKee, a conversation took placebetween the Respondent's stewardess, Ruth Robinson, and Mrs. McKee duringwhich Mrs. McKee asked why Business Agent Denton had been picketing so long, LOCAL NO. 25305towhichRobinson answered,"You know whathe wants; he wants you folks tojoin theA. F. of L., recognize A. F. of L."When Mrs.McKee asked what Miller,who had succeeded Denton as business agent, was picketing for, Robinson replied,"Mr. Miller wants all your employees to join theA. F. of L., you recognize A. F. ofL."AfterMrs.McKee had informed Robinson that the Independent had beencertified,she askedwhatKing could do "to get this picket line removed."Robin-son answered this inquiryby saying, "Well, youare going to have to get all youremployees to jointhe A. F. ofL.; you are going to have to recognizethe A. F. of L.and the picket linewill be removedtomorrow."(2) SometimeafterMay27, employeesFowlerand Cooper met the then BusinessAgentDenton on thepicketlinewho inquired if the employees had seen his newhandbilland then launched into a description of the benefitswhichthe Respondenthad secured for employeesof other bakeries,endingup with the inquiry, "Aren'tyou readyto join?"After some more talk,Denton inquired,"Don't you want tojoinup withus?"Before the conversation was over employee Fowler inquired,"Well, what's your purpose in picketing?"Denton answered,"We intend to makeKing'sBakery bankruptor else come to us to sign a contract."(3)Much the same conversationoccurred during the monthof June betweenemployee Sorrelland picket Reddick during which Reddicksaid, "I don't see why youboysdon't comealong withus and let's get this thingover."Apparentlyin answerto a questionReddick stated thatRespondent's plan was "to hurt business until theBakery would be glad to do businesswith them."Slightly before the aboveconversation employee Sorrell also had a conversationwith picketKilgore duringwhich Kilgoreexplainedthat theRespondent's planwas-to have an electionthe followingyear and, if Respondent won, that they weregoing to "kick"the Independent out.GeneralCounsel failedto cite this con-versation.(4)About the first ofJune, employee Barnwell had a conversation with picketKilgore inwhichKilgore, in Barnwell'sown words,stated"that our union [Inde-pendent] was not up to standards of what a union should be, that it was not giving ourworkersthe benefitthat it should, and that . . . we could not put union labels on ourcakes because the King's Independent Union was not an internationallabororganiza-tion, thatMr. McKee wasthe backof our union,that withouthis consent nothingcould be passed within our union,and that they[Respondents]would still be walkingthat time nextyearor until we[obviouslythe employees,as it was an employeespeaking]gave in to let him comeback inas bargaining agent."(5)O.D.McKee,president of King, described a conversationhe had withStewardess Robinson at some indeterminate date as follows:.she said,"Why don't weget that thing over with out there?" I said,"Well,I though it wasover with."And she said, "In other words," then shemade someremark I don't recall.Anyhow, shesaid thatthe only way that we'd get ridof our pickets is to sign up and she said she wished I would get with Amos Miller,LeckDenton and she said,her first statement was that she said, "It will be overwith tomorrow if you just get with them and sign a statement."We talked Iguess for several minutes,and then again she same back with it, and she said shewas . . she said, "Iwant to goback to work."I said, "Well, willyou come inacross the picketline?" ' And she said, "Well, if you'llsign up, there won't be anypicket line."Thenshe said, "It will be over with in 30 minutes";that's when-inother words, she made both remarks, but at the same conversation she said firstthat"itwill be over with tomorrow."But then in talking again,she said, "It willbe over with in 30 minutes"if I signed the thing.(6)On June 21,Amos Millermet with O.D.McKee at McKee's request.McKee noted the fact that Millier had takenover Local25 from Denton and asked,"Why are youmaintainingyour picketline?"To which Milleranswered, "I'mhonor boundto carryon, and I think that I can whipyou; Ithink that we canwhipyou . . . by takingyour customers away from you."This statement was fol-lowed by considerable discussionas to whetherthe King employees would be morereceptive to joinLocal25 since Miller had replaced Denton,as to the reaction ofKing to the new RespondentUnions' officers,and as to how the King employees couldget back into the RespondentUnions.The conversationappears to have ended withMiller stating, "I'm sure ifthe majorityof your employees voted to affiliate them-selves withA. F. of L., they could do it."By quoting only portionsof the aboveconversationsthe GeneralCounsel contendsthat he has proved that the purpose of the strike was toforce theKing managementto recognize and bargainwith theRespondent Unions.Perhapsit is truethat such a405448-57-vol 116-21 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDfinding could be made from this evidence.However, it is equally clear that such afinding would be based on statements taken out of context because the whole of each ofthese conversations demonstrates that the aim of the Respondent Unions was toorganize King employees and, ultimately,at some time when King could legallyrecognize the Respondents,after the affiliation of the Independent with the RespondentUnionsor after an NLRB election a year following the May 17 election,secure suchrecognition and bargain on behalf of the employees with King.The primary purposeof the picket line was organizational while the ultimate purpose was ephemeraldepending as it did upon the success of the primary purpose. In the event thatthe picket line did not succeed in organizing the employees or that the Independentrefused to affiliate with the Respondent Unions, then it is clear from these conversa-tions that the-Respondent Unions recognized the fact that it could not expect tosecure recognition and bargaining rights from King.Therefore,unless and untilthe Respondent Unions succeeded in organizing the employees of King, Respondentscould have only had a desire or a dim hope in the distant future of securing recogni-tion and bargaining.It is obvious from these conversations that those speaking forthe Respondent Unions recognized that the organization of the employees by theRespondent Unions had to be accomplished before recognition and bargaining couldeven be considered.Hence it was that Kilgore spoke of next year'selection andMiller of possible affiliation of the Independent with the Respondent Unions.Tohold as requested by the General Counsel would be to eliminate the prime organi-zational purpose and to substitute therefrom the ultimate contingent purpose de-pendent upon the successful accomplishment of the original objective or conditionprecedent.Making the holding requested by General Counsel would also do violence to theother admitted and established facts.The Respondent Unions had not sought tobargain with King since December 7. It had not demanded recognition from Kingsince before the establishment of the picket line on January 15 or indeed,after theexecution of the contract with the Independent on December 20. In fact,the Re-spondent Unions had never requested a meeting with King for any purpose. It isobvious from the conversations of the employees with the pickets that the RespondentUnions were actively seeking to organize the employees through the picket line.The picket signs, if they can be believed,indicate the same organizational purpose.Finally the statements relied upon by General Counsel must be taken out of contextin order to show any purpose of the picket line other than to organize the employees.Here the evidence shows five statements taken out of their conversational contextwhich perhaps, despite their enigmatic quality, might prove, if taken alone, anillegal object on the part of the Respondent Unions to secure recognition and bargain-ing from King.On the other hand the failure of the Respondent Unions to evenrequest recognition,the wording of the picket signs,the active solicitation of mem-berships upon the picket line, the complete conversations from which the five instancesnoted above have been extracted,as well as the other facts and circumstances surround-ing the picket line indicate that the Respondent Unions' purpose in establishingand maintaining the picket line was to organize King employees in preparation for afuture Board election or future affiliation of the Independent with the RespondentUnions.The weight of the evidence considered as a whole preponderates in favorof the finding that the object of the picket line was to organize King employees.TheTrial Examiner so findsIt is true that, no doubt,the Respondent Unions' ultimate,though contingent, endobjective was to return as business agent for the King employees.After all recogni-tion is theraison d'etrefor any labor organization.As recognition is the ultimate ob-jective of all labor organizations,then, if Section8 (b) (4) (C)is to be interpretedto include any and all contingent or possible objectives,then all post-certification or-ganizational picketing is to be banned forever-there can be no legal post-certificationpicketing.If Congress had intended so to ban all post-certification picketing,it could,and would, have so stated without equivocation.From the qualifications Congressitself set forth in (4) (C),it is clear that Congress recognized that some legal post-certification was possible.In theBakery Workers Unioncase the court recognizedthis when it said: "We are not prepared to hold that all post-certification picketing isforbidden."The court went on to say:His [the District Court Judge's] opinion stated that"[T]he ultimate ob-jective of the picketing is to bring about a situation where Local 50 will berecognized as the bargaining representative of the employees"of Arnold.How-ever, we do not understand this to be a finding that"an object" of the picketingwas "forcing or requiring"the employer to recognize Local 50 as the bargaining LOCAL NO. 253U7representative of the employees, which is the object forbidden by clause (C).In so far as the picketing was intended to influence Arnold's employees it wasmere propaganda for the AFL union, which might result in diminishing member-ship in the certified union so that Local 50 would get a majority whenanother election should be held.We do not understand this to be a prohibitedobjective.With respect to the employer, the only effect of the picketing was, as JudgeDawson said, to cause "some justifiable irritation" and "such conduct, eventhough irritating, is not illegal."During the picketing, Local 50 made no de-mand to be recognized as the bargaining representative of Arnold's employees.At the time of the November election it admitted that none of the employees wasitsmember and it did not ask to have its name on the ballot.At the injunctionhearingMr. McIntyre, a business agent of Local 50, testified that he couldthink of nothing Arnold could do that would cause removal of the pickets, sincetheir purpose merely was to inform the public.As the evidence produced in the instant case fails to prove the illegal object ofthe strike, the General Counsel is again forced to fall back upon the drawing ofan inference of such illegal object from the existence of a picket lineper se.Thephraseology of a number of recent Board decisions cited by the General Counselindicates that the Board has drawn such inferencesper sefrom picketing.InFrancis Plating Co.,109 NLRB 35, the Board said that "the picketing is tanta-mount to a present demand for recognition" but a reading of the case shows thatthere was evidence in that case of an actual demand for recognition.If the General Counsel is correct that such inferences are to be drawn fromthe existence of the picket lineperse, then all he has to do to prove a violationof Section 8 (b) (4) (C) is to prove the certification of one union at the plantand the existence of a picket line of another union existing simultaneously.Fromthis,according to statements found in recent Board decisions,per seit is to beinferred: (1) that the picketing union is illegally inducing and encouraging em-ployees to cease work, and (2) that the illegal object of the picketing union is toforce the employer to recognize and bargain with the picketing union.In theinstantcase these inferences would have to be drawn regardless of thepreponderance of the substantial evidence to the contrary in both instances.Onthis point the Circuit Court of Appeals for the Fifth Circuit in theGeneral Drivers,Local 968case has the following to say: "While the drawing of appropriate in-ferences as to the unlawfulness of the objective and motive in a labor dispute isprimarily the province of the Board, there still must be some substantial basis forinferringa wrongful rather than a legitimate motive, which we think does notexist.N. L. R. B. v. Houston Chronicle Pub. Co.,5th Cir., 211 F. 2d 848, 854."Accordingly the Trial Examiner must refuse to draw the inference requested asto do so would be to infer a fact contrary to the weight of the evidence consideredas a whole.And in accordance with such weight of the evidence considered asa whole, the Trial Examiner must find that an object of the Respondent Unions'picket line was not to force King to recognize and bargain with the RespondentUnions but was, in fact, to attempt to organize King employees.There being no proof that there was an illegal objective in instituting or main-tainingthe Respondent Unions' picket line as regards King employees, the TrialExaminermust hold that the Respondent Unions thereby committed no violationof Section 8 (b) (4) (C) of the Act.4.The alleged inducement of "employees of any employer"However, in addition to the evidence relating to the employees of King notedabove, the General Counsel adduced further evidence for which he correctly claimsin his brief:The evidence indicates further, that prior to the establishment of a picket lineatKing's plant, all of its outgoing and incoming shipments of goods werepicked up and delivered by the many trucking companies in the Chattanoogaarea.However, subsequent to the strike and continuing to the date of theinjunction,the trucking companies refusedto perform such pickups and deliv-ery services and King's found it necessary to perform these services with itsown equipment and employees.Also, in one particular instance, a truckdriver told an employee of King's that he would not make any deliveries tothe plant as long as the picket line continues. [Emphasis supplied.]As the Trial Examiner erroneously in view of the pleadings permitted this evi-dence to be adduced at the hearing, he will now consider whether this evidence 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDcreated a violation of the Act just as if the complaint had been amended to includethe inducement of "employees of any other employer."It is clear from the General Counsel's brief,as well as from the evidence adducedat the hearing, that the General Counsel expects the Trial Examiner to draw theinference of illegal inducement of the employees of employers other than Kingand of the illegal motivation of the strike from the mere existence of the picket linebefore the King plant.The General Counsel states at page 10 of his brief:Applying this theory of theArnoldcase to the present situation,it is apparentthat the Respondents have violated the Act.Here,all of the trucking firms andtheir employeeshave ceased performing pick up and delivery services for King.This, under the holding of theArnoldcase,was the intended result of thepicketing and as such,constituted the necessary inducement for encourage-ment.[Emphasis supplied.]It should be noted that here, contrary to his earlier statement of this same find-ing, quotedsupra,the General Counsel now adds the words "and their employees."General Counsel's original statement of this finding is correct for there is no evidencein this record that anyemployeeof any employer ever refused to pick up or deliverat King's plant by reason of any inducement from the picket line.The evidence here shows that the pickup and delivery services ceased upon theinstitution of the picket line and because King was strike bound and picketed.But the evidence does not show that even one employee of one trucking concernwas induced to refuse to cross the picket line or to refuse to pick up and deliverKing's goods.The evidence here shows that the refusal to pick up and deliver wasthat of the employer trucking concerns.With two exceptions which will be noted,the evidence on this point was con-tained in the testimony of King officials who testified as to conversations or com-munications between themselves and officials of various employer trucking concernsin which the trucking employers refused to supply King with pickup and deliveryservice for fear that they themselves might be picketed or because of solicitationof such employers by the Respondent Unions. Even if we should assume, contraryto the facts here, that these trucking employers reported in these communicationsto King officials that the delivery and pickup service had to be discontinued becausethe trucking employees refused to cross the picket line at King's plant because ofthe encouragement and inducement of the Respondent Unions, this testimony re-garding such inducement and refusals of employees would not be competent herebecause it is hearsay for the reason that the General Counsel produced not onewitness who had heard any such solicitation or refusal of such employee and, there-fore, could not be cross-examined as to its truth or falsity.At the hearing the General Counsel conceded that such testimony was hearsayin that regard and expressly limited this evidence to prove that King lost businessbecause of the picket line. It is true that King lost business because of this picketline both because customers refused to buy and trucking employers refused to pro-vide pickup and delivery service to King.The loss did not occur because of anyinducement or encouragement ofemployees-butexclusively because of the fearof, or because of the encouragement and inducement of, employers who thereuponrefused to purchase from or to service King.Perhaps this might prove a violationof Section 8 (b) (4) (A)which is not charged here-but, unless the loss resultedfrom the concerted refusal of employees encouraged by the Respondent Unions,still the Respondent Unions have not violated Section 8 (b) (4) (C).5The first of the two exceptions noted above(and specifically referred to by theGeneral Counsel in his findings of fact)occurred on June 3,1955,when an un-known C & D truckdriver reported to Sharon Sue McKee, receptionist for King,that he had parked his C & D delivery truck with a shipment for King across thestreet from King'splant.When Mrs. McKee inquired if he were ready to unloadit,thisC & D driver stated:"Our lady in the office called up this morning andyou told them that the strike was over and we loaded the shipment on the truckand brought it out here and they're still picketers in front."Mrs.McKee thenundertook to argue that the Independent had won the election and that as far asKing's was concerned the strike was over but the C & D driver said:"I can'tdeliver it."The receptionist thereupon called the general sales manager who againattempted to convince the driver but, according to the testimony of Mrs. McKee,the driver"said he still couldn't deliver it, then walked out."The General Counselcites this episode as proof of the refusal of an employee to deliver.In view ofthe care with which the management of C & D checked to determine if the picket5N. L. R. B.v. Service TradeChauffeurs, Salesmen & Helpers Local 145, etc.,191 F. 2d65, 68(C. A. 2).ArkansasExpress,92 NLRB 255. LOCAL NO. 2 5309linewas still in front of King's plant even before permitting the shipment to beloaded on the truck for delivery,it seems a much more reasonable inference thatthis unknown driver was merely obeying the orders of his employer to make deliveryin the absence of a picket line or to return the merchandise if the picket line wasstillpresent than that this refusal was that of the driver individually.Itwas in-cumbent upon the General Counsel to establish that this refusal was that of theemployee rather than that of his employer.This burden has not been sustained.The other exception came in the testimony of one Ellsworth A. McKee, thenapparently a shipping clerk but at the time of the hearing a foreman for King's,who on June 21 drove a King truck to Wilson Freight Lines for the purpose ofpicking up a large shipment for King.Upon arrival at the Wilson dock McKee re-quested some unknown workman there to assist him in loading this shipment ontoKing's truck.As described by McKee, this unknown "just shook his head and lookedat the dock foreman."McKee then spoke to Jenkins, the dock foreman, who, aftertellingMcKee that the Union informed him that the strike was still on at King's,said: "If I forced my men to go ahead and help you load that shipment . . . there'smen here that would just run straight down to Union Hall and then they'd send apicket out in front of my place."While it is clear that it was fear of bringing apicket line around the truckers'plant which caused the refusal here,it is also equallyclear that the decision to refuse was that of the trucking concern official-not thatof the employee.Again if it is the employer who is induced"to refuse,there is noviolation of Section8 (b) (4) (C) of the Act.1In addition to the refusals of the trucking concerns to provide pickup anddelivery service, the General Counsel also adduced evidence from King officials thatcertain customers canceled orders or ceased purchasing King's goods because of theexistence of the picket line at King's plant or because of fear of 'a picket lineat their own plant.As related to the refusal of customers and trucking concerns,the court notes in footnote 4 of theBakery Workers Uniondecision: "If otherwiselawful the picketing was not unlawful because it solicited the general public not tobuy Arnold's products, `since the prohibition of Section 8 (b) (4) does not extendto such solicitation of customers,'N. L. R. B. v. Service Trade Chauffeurs,2 Cir., 191F. 2d 65, 68, 28 LRRM 4450." There is no evidence here that the buying for thesecustomers was being done by employees of such customers 6 so that, in the absenceof such evidence,the inducement of the customers was inducement and encourage-ment of employers and hence not illegal as Section 8 (b) (4) (C) only prohibits suchencouragement of employees.Hence the evidence regarding customers may be elim-inatedfrom consideration here.While, if one will, one can imagine that the Respondent Unions induced andencouraged employees of these customers and trucking concerns to refuse to cross thepicket line which, in turn, induced and encouraged the officials of the customers andthe trucking concerns to refuse to purchase or to deliver, yet this record is devoid ofany such proof. Furthermore this record is devoid of any proof that any employee ofKing's or of any other employer was induced to do or to refuse to do anything.Under these circumstances these words of the court in theBakery Workers Unioncase are especially applicable here:Similarly as to the drivers of the contract truck companies.No driver refused tocross the picket line or to transport Arnold's goods.The trucks were operatedby members of AFL unions affiliated with the Appellee.Had Appellee intendedto induce the drivers to engage in a concerted refusal to transport Arnold'sbread, an effective means to accomplish it was available through action by theseaffiliated unions.But the testimony does not even suggest that any effort wasmade to induce them to act.Nor was any threat made or inducement offered toany employee of Arnold or of any other employer. In this respect, the case atbar differs from the authorities relied upon by the Appellant.We are not prepared to hold that all post-certification picketing is forbidden.The present seems to be one of the cases to which the court was referring.Accordingly, for the reasons given heretofore, the Trial Examiner finds that theRespondents have not, since on or about January 15, 1955, or May 27, 1955, en-gaged in, and by orders, directions, instructions, picketing, or other means, inducedor encouraged the employees of the Employer (King's Bakery, Inc.) at its Chat-tanooga, Tennessee, plant to engage in a strike or concerted refusal in the course oftheir employment to use, manufacture, process, transport, or otherwise handle orwork on any goods, articles, materials, or commodities, or to perform any servicesfor the Employer (King's Bakery, Inc.) at its Chattanooga, Tennessee, plant, for the0SeeAmalgamatedMeat Cuttersand Butchers Union (Swift c& Company),113 NLRB275. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurpose or object of forcing or requiring the Employer(King'sBakery,Inc.) torecognize and bargain with the Respondents as the representative of said employees.Althoughthe above finding ends this case as framed by the pleadings of the com-plaint and the amended complaint,as noted heretofore,the Trial Examiner alsofinds that there was no refusal by any employees of any employer to perform servicesfor King's and that the only refusals shown by the evidence adduced in this case wererefusals by employers,customers,or common carriers.Respondents'encouragementor inducement of such employers by means of the existence of a picket line or othermethods do not,and cannot,prove a violation of Section8 (b) (4) (C).Therefore,because of these failures of proof,the Trial Examiner will recommendthat this amended complaint be dismissed in its entirety.Upon the basis of theforegoing findings of fact, and upon the entire record inthis case,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Local No. 25, Bakery & Confectionery WorkersInternational Union of America,AFL, and Bakery and Confectionery WorkersInternationalUnion of America, AFL,are labor organizationswithin themeaning of Section2 (5) of the Act.2.King'sBakery,Inc., is engaged in commercewithin themeaning of Section2 (6) and (7) of the Act.3.Theaforesaid labor organizations have not engaged in unfair labor practiceswithin the meaningof the Act.Columbian Bank Note CompanyandChicago Printing Press-men's Union No. 3, and Franklin Union No.4,Petitioner.CaseNo. 13-IBC-4934.July 25, .1956DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Albert Kleen, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion ofemployees of the Employer within themeaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.The Employer is engaged in the production of bonds, stock certifi-cates, and checks.Its plant at Chicago, Illinois, is administrativelydivided into six departments : steel plate printing, offset printing,letterpress printing, bindery, composition, and final inspection.Eachdepartment is under the direction of a departmental foreman.The Petitioner seeks a unit of all the employees in the steel plateprinting department.The Employer objects to a single depart-mental unit contending that as its offset pressmen 1 and letterpress-men 2 are represented on a craft basis, such should be the representa-i Representedby the AmalgamatedLithographers of America.2 Representedby the Petitionerherein.116 NLRB No. 41.